Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After a comprehensive and reasonable search of the prior art, no reference or obvious combinations of references could be found covering the subject matter of independent claims 1, 11, and 20.  More specifically, previously raised issues regarding obvious double patenting and § 112 subjective language have been resolved.  The claimed subject matter now captures unique feature(s) directed to iteratively measuring and capturing consumed processes and resources, at different frequencies, leading to generating condensed, aggregated data that can be used for diagnostics and applied analysis, such as identifying most and/or least activity metrics.  For at least these reasons, claims 1-8, 10-17, 19 and 20 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455